DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 21-31 and 33-40 are presented. Claims 21, 27, 28, 30, 31, and 33-35 are amended. The amendment overcomes all of the rejections under 35 USC 112(b). 

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but are not persuasive. 

Rejections under 35 USC 103
The focus of the remarks dated 11/23/2020 concern the rhenium content of 5.5-9.2% and how the art has been applied to meet this feature. On page 10 Applicant argues that the primary reference Duhl sets an explicit upper limit on the Rhenium content of 5.0%. It is noted that Table III composition B46 has an amount of Re that is 5.1%. It is not entirely clear if Duhl is making a distinction between “5%” and “5.0%” in Table 1 between the broad and intermediate compositions. Either way this “explicit limit” is not in conflict with increasing the Re content given a sufficient motivation. Duhl does not teach away from an upper limit by disclosing that such would not work or it is not possible to make a composition with those amounts. MPEP 2123 provides guidance that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. The same logic applies to this case with Duhl providing an example and Mottura referencing a broader possible range. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. The argument that Duhl provides an explicit upper limit is unpersuasive because the reference doesn’t (See B46) and the example ranges given wouldn’t preclude a person of ordinary skill from making a modification if there was a sufficient motivation to do so. It should be noted that the idea that the presence of an example range would lead to the preclusion of any modification above the limit simply because the primary reference does not consider the possibility of material with an amount above the limit seems in contrast to the intent of 35 USC 103. 
Applicant argues that the p value, which is a consideration only in the primary reference, only changes by a small amount with changes in the Re content. It appears Applicant is arguing there is not a motivation for increasing the Re content within Duhl alone. This argument is unpersuasive to overcome the rejection as the p-value doesn’t pertain to the motivation statement of record and Applicant does not appear to be alleging that the p-value is being impermissibly lowered. 

On page 11 Applicant argues that Mottura does not sufficiently teach that an increase in the Re content leads to a corresponding increase in the properties of the disclosed superalloys (Mottura Abstract and page 1 col 1). Applicant points to Table IV in Duhl as evidence that an increase in the Re content does not lead to an increase in the creep strength. This argument is flawed as the comparison between Mottura figure 1 and Duhl Table IV is not logical for this purpose. Mottura figure 1 has a single variable that changes (Re content) and Mottura then studies how the change of that single element effects the overall material properties. Duhl in Table IV does not manipulate a single variable or element to study the effect of that single element or variable on the overall material properties. Instead Duhl provides a seemingly random list of example compositions including multiple elements with different amounts from composition to composition. It’s not reasonable to draw a conclusion on the effect of a 
On page 12 Applicant argues that a better explanation for the presence of a creep property increase in Mottura but not in Duhl is to look at the compositional differences between the alloy specifically tested in Mottura versus Duhl. Studying the compositional differences is an important consideration as is relied upon immediately above. However, simply having a different composition does not appear to erase the effect. Mottura teaches the “Rhenium effect” is broadly recognized and works with several example superalloys including PWA1484, CMSX-4 and Rene N5 (Mottura Abstract and section 2. Rhenium effect). Applicant’s alternative conclusion is flawed as the reference does not support the erasure of the effect from composition to composition. In other words, the effect appears to be a property of the Re itself or how the Re interacts with Ni the base element (Mottura Abstract). Additionally, Mottura describes how the superalloy industry as a whole has recognized the importance and benefit of Re in super alloys (Mottura Abstract and page 1 col 1) which is evidence the effect is known to be broadly applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,719,080 Duhl in view of Mottura (“What is the role of rhenium in single crystal superalloys?”) and Roncery (“Influence of temperature, pressure, and cooling rate during hot isostaticpressing on the microstructure of an SX Ni-base superalloy”). 
Claim 21: Duhl teaches a superalloy composition and method of heat treating parts made with the composition (Duhl Abstract and col lines 21-35). Duhl teaches that the heat treatment includes a solution treatment at a temperature range of 2375-2405 F (1302-1318 C) and a subsequent heat treatment at 1975 F (1079 C) (Duhl col 3 lines 25-35). The subsequent heat treatment step is performed in the same temperature range and accompanied by the same coating step as applicant thus, it is reasonable that the same temperature dependent precipitation is occurring (Duhl col 3 lines 30-35). The simultaneous coating step meets further processing. 
Duhl teaches the broad composition in cols 1-2. 
Table 1


Duhl col 1-2
Al 3.7-7%
4-7%
Co 6-20%
0-15%
Cr 2.1-7.2%
3-12%
Mo 1-3%
0-3%
Re 5.5-9.2%
0-5%

0-10%
Ta 4.1-11.9%
6-12%
Ti 0-3.3%
0-0.7%
W 2.1-4.9%
3-10%
C 0-0.05%
0-0.045%
Si 0-0.1%
0
Mn 0-0.05%
0
P 0-0.015%
0
S 0-0.001%
0
B 0-0.003%
0-0.02%
Cu 0-0.05%
0
Fe 0-0.15%
0
Hf 0-0.5%
0-0.8%
Zr 0-0.015%
0-0.1%
Y 0-0.001%
0-0.1%
Ni Balance
Balance


The elements not specified in the composition of Duhl are included at 0% and thus meet their respective range limitations. Each of the other elements, except rhenium, overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05 I. Duhl does not teach a composition that renders obvious the claimed rhenium content. 
Mottura discusses the role of rhenium in single crystal superalloys (Mottura Title and Abstract). Mottura teaches that rhenium plays a critical role and its addition is essential for high temperature properties (Mottura Abstract). Mottura teaches that as new generations of superalloys were created the rhenium content increased (Mottura Introduction). A clear benefit in the mechanical property of strain from the addition of rhenium from 0% up toward 6% can be seen in Figure 1. Such benefits are even dubbed the “rhenium-effect” (Mottura Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the composition of Duhl by increasing the rhenium content toward 6% in order to take advantage of the rhenium effect and improve the mechanical properties of the part. Furthermore, Mottura teaches that the rhenium content is a result-effective variable for at least the 
As open as the term further processing is Duhl does not explicitly teach that any other processing is occurring with the solution treatment. Roncery discloses several experiments to test the influence of temperature, pressure, and cooling rate on hot isostatically pressed superalloys (Roncery Title and Abstract). Roncery discloses that an integrated heat treatment has been successfully applied to superalloys, the integrated heat treatment includes solutioning and aging while HIP (Abstract and page 545 col 1). Roncery teaches that performing the integrated heat treatment (HIP including a solutionizing step) has advantages including a more homogeneous and finer γ/γ′ microstructure that is almost free of pores, which directly improves the mechanical properties of the material including creep and fatigue (Roncery page 550 col 2). Roncery further states the potential for industry application is high (Roncery page 550 col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the heat treatment steps of Duhl by adding hot isostatic pressing to the solutionizing treatment in order to improve the microstructure and mechanical properties.

Claims 23-26: Duhl teaches that the second heat treatment, which meets the limitation of the precipitation heat treatment, can be in conjunction with a coating cycle such as pack aluminide coating (Duhl col lines 30-33). A pack aluminide coating is in reference to the physical vapor deposition process of coating a product by heating aluminide gravel (powder) in the presence of the part. 
Claim 27: The solution heat treatment is performed over the range of 1302-1318 C for four hours (Duhl col 3 line 28). A prima facie case of obviousness is present for overlapping ranges. MPEP 2144.05 I. 
Claim 28: Duhl teaches that rapid air cooling is performed at the end of the solution heat treatment. This teaching does not provide a precise rate but one of ordinary skill would be able to determine such a rate through routine experimentation and would be inclined to use higher rates by the term rapid. See MPEP 2144.05 II. 
Furthermore, Roncery teaches cooling after the integrated heat treatment at a rate up to 2000 k/min and optimizing the cooling rate to achieve better microstructural properties (Roncery page 545 col 1 and 3.4 Influence on the cooling rate at the end of the HIP-solutioning treatment and impact on the γ/γ′ morphology after aging). Duhl does not specify a certain rate so it would have been obvious for a person of ordinary skill to look to the art to determine a suitable rate such as that of Roncery. Determination of a suitable rate would have been obvious if a person of ordinary skill referenced the examples and teachings provide by Roncery.
Claims 29: Duhl does not teach that the second heat treatment has multiple stages thus the claim is met (Duhl col 3 lines 30-35). Duhl teaches the subsequent heating is optional. 
Claim 30: Duhl teaches the second heat treatment is performed for four hours (Duhl col 3 line 30). It would appear that the since the prior art successfully performs a second heat treatment within the claimed temperature range in conjunction with the same coating process as the instant disclosure, four hours would be sufficient. MPEP 2144.05 provides a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In this case, since the step appears to be similarly successful. The proximity of the values and the evidence the step is similarly successful are evidence a person of ordinary skill would have expected the same results. Therefore, a prima facie case of obviousness exists. 
Claim 31: Duhl teaches the second heat treatment is performed at 1079 C (Duhl col 3 lines 28-30). 

Claims 33 and 34: Duhl teaches that the super alloy composition can be made into a single crystal (Abstract), a part with no internal grain boundaries. Duhl teaches the broad composition has an amount of rhenium from 0-5% (Duhl col 1 line 65) and an example alloy with 5.1% Re (Duhl Table III alloy B46). Duhl does not teach a rhenium content of 5.5-7% or 5.7-6.5%. 
Mottura discusses the role of rhenium in single crystal superalloys (Mottura Title and Abstract). Mottura teaches that rhenium plays a critical role and its addition is essential for high temperature properties (Mottura Abstract). Mottura teaches that as new generations of superalloys were created the rhenium content increased (Mottura Introduction). A clear benefit in the mechanical property of strain from the addition of rhenium from 0% up toward 6% can be seen in Figure 1. Such benefits are even dubbed the “rhenium-effect” (Mottura Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the composition of Duhl by increasing the rhenium content toward 6% in order to take advantage of the rhenium effect and improve the mechanical properties of the part. Furthermore, Mottura teaches that the rhenium content is a result-effective variable for at least the prevention of creep deformation (Mottura figure 1). Creep is a process by which a material slowly deforms overtime under mechanical stress and is particularly problematic under high-temperature stress. MPEP 2144.05 II provides the presence of a known result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In view of this the claims are further obvious.

Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,719,080 Duhl in view of Roncery (“Influence of temperature, pressure, and cooling rate during hot isostaticpressing on the microstructure of an SX Ni-base superalloy”), and further in view of Mottura (“What is the role of rhenium in single crystal superalloys?”). 
Claims 35-37: Duhl teaches a superalloy composition and method of heat treating parts made with the broad composition in Table 1 (Duhl Abstract, cols 1-2, and col lines 21-35). Duhl teaches that the heat treatment includes a solution treatment at a temperature range of 2375-2405 F (1302-1318 C) and a subsequent heat treatment at 1975 F (1079 C) (Duhl col 3 lines 25-35). The subsequent heat treatment step is performed in the same temperature range and accompanied by the same coating step as applicant thus, it is reasonable that the same temperature dependent precipitation is occurring. 
As open as the term further processing is Duhl does not explicitly teach that any other processing is occurring with the solution treatment. Roncery discloses several experiments to test the influence of temperature, pressure, and cooling rate on hot isostatically pressed superalloys (Title and Abstract). Roncery discloses that an integrated heat treatment has been successfully applied to superalloys, the integrated heat treatment consisted of solutioning and aging in the HIP (Abstract and page 545 col 1). Roncery teaches that performing the integrated heat treatment (HIP including a solutionizing step) has advantages including a more homogeneous and finer γ/γ′ microstructure that is almost free of pores, which directly improves the mechanical properties of the material including creep and fatigue (Roncery page 550 col 2). Roncery further states the potential for industry application is high (Roncery page 550 col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the heat treatment steps of Duhl by adding hot isostatic pressing to the solutionizing treatment in order to improve the microstructure and mechanical properties.

Mottura discusses the role of rhenium in single crystal superalloys (Mottura Title and Abstract). Mottura teaches that rhenium plays a critical role and its addition is essential for high temperature properties (Mottura Abstract). Mottura teaches that as new generations of superalloys were created the rhenium content increased (Mottura Introduction). A clear benefit in the mechanical property of strain from the addition of rhenium from 0% up toward 6% can be seen in Figure 1. Such benefits are even dubbed the “rhenium-effect” (Mottura Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the composition of Duhl by increasing the rhenium content toward 6% in order to take advantage of the rhenium effect and improve the mechanical properties of the part. Furthermore, Mottura teaches that the rhenium content is a result-effective variable for at least the prevention of creep deformation (Mottura figure 1). Creep is a process by which a material slowly deforms overtime under mechanical stress and is particularly problematic under high-temperature stress. MPEP 2144.05 II provides the presence of a known result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In view of this the claims are further obvious.
Claims 38-40: Duhl teaches that the second heat treatment, which meets the limitation of the precipitation heat treatment, can be in conjunction with a coating cycle such as pack aluminide coating (Duhl col lines 30-33). A pack aluminide coating is in reference to the physical vapor deposition process of coating a product by heating aluminide gravel (powder) in the presence of the part. 

Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,719,080 Duhl in view of Mottura (“What is the role of rhenium in single crystal superalloys?”). 
Claim 35 differs from claim 21 because in 35 either the solution or precipitation heat treatment can have the further processing. This additional rejection reflects that. 
Claims 35-40: Duhl teaches a superalloy composition and method of heat treating pieces made with the composition (Duhl Abstract and col lines 21-35). Duhl teaches that the heat treatment includes a solution treatment at a temperature range of 2375-2405 F (1302-1318 C) and a subsequent heat treatment at 1975 F (1079 C) (Duhl col 3 lines 25-35). The subsequent heat treatment step is performed in the same temperature range and accompanied by the same coating step as applicant thus, it is reasonable that the same temperature dependent precipitation is occurring. Duhl teaches that the second heat treatment, which meets the limitation of the precipitation heat treatment, can be in conjunction with a coating cycle such as pack aluminide coating (Duhl col lines 30-33). A pack aluminide coating is in reference to the physical vapor deposition process of coating a product by heating aluminide gravel (powder) in the presence of the part.
A comparison of the compositions is provided above in Table 1. All of the ranges overlap or are met except for rhenium. The rhenium requirement of claim 35 is 5.5-9.2%. Duhl teaches that the super alloy composition can be made into a single crystal (Abstract), a part with no internal grain boundaries. Duhl teaches the broad composition has an amount of rhenium from 0-5% (Duhl col 1 line 65) and an example alloy with 5.1% Re (Duhl Table III alloy B46). Duhl does not teach a rhenium content of 5.5-7% or 5.7-6.5%. 
Mottura discusses the role of rhenium in single crystal superalloys (Mottura Title and Abstract). Mottura teaches that rhenium plays a critical role and its addition is essential for high temperature properties (Mottura Abstract). Mottura teaches that as new generations of superalloys were created the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the composition of Duhl by increasing the rhenium content toward 6% in order to take advantage of the rhenium effect and improve the mechanical properties of the part. Furthermore, Mottura teaches that the rhenium content is a result-effective variable for at least the prevention of creep deformation (Mottura figure 1). Creep is a process by which a material slowly deforms overtime under mechanical stress and is particularly problematic under high-temperature stress. MPEP 2144.05 II provides the presence of a known result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In view of this the claims are further obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736